Title: Treasury Department Circular to the Collectors of the Customs, 20 September 1791
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury DepartmentSept 20th 1791
Sir,

It has been suggested to me that the Grocers in one of the Seaport Towns of the United States have received applications from Persons concerned in foreign trade for the purchase of their Casks marked “Old Stock.” It will be quickly perceived that such a measure affords the strongest reason to suspect, that illicit practices, evasive of both the Revenue and impost are intended. To prevent the mischiefs which would arise from such purchases, I recommend that due notice be given to the Dealers in Rum, and others concerned, that on application to the Revenue offices, an officer will attend at their Rumstores for the purpose of seeing the marks of “Old Stock” &c. completely dubbed or taken off, and receiving the certificate, which had accompanied the Cask into their hands. These certificates should be cancelled by cutting a hole thro the signers name and should be returned and filed in your office. The Casks may then be sold or used for any other purpose, which will prevent the necessity of selling them.

I am with consideration   Sir   Your obedt Servant
Alex Hamilton
